UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7909


COREY E. JOHNSON,

                       Petitioner – Appellant,

           v.

M. VARGO, Warden, Sussex 2 Prison,

                       Respondent – Appellee,

           and

UNKNOWN,

                       Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00608-JRS)


Submitted:   February 26, 2013                  Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey E. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Corey E. Johnson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2006) petition

and   denying     reconsideration.         The     orders     are   not   appealable

unless    a    circuit    justice     or   judge    issues     a    certificate    of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).               A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies     this     standard        by     demonstrating       that

reasonable      jurists     would     find     that    the      district    court’s

assessment      of   the    constitutional         claims      is    debatable     or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both    that   the    dispositive         procedural     ruling   is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3